DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . All the claims have been examined on the basis of the merits of the claims. 
Priority
This application claims foreign priority benefits from CN2020111568038 filed in China on 10/26/2020. The priority documents were electronically retrieved on 10/07/2021. Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Response to Arguments
3.	Applicant’s arguments, see pages 9-11, filed 07/13/2022, with respect to claims 1, 21 have been fully considered and are persuasive.  The rejection/objection of the last office action has been withdrawn. 
Allowable Subject Matter
4.	Claims 1-7, 9, 11-21 are allowed.
5.	The following is an examiner’s statement of reasons for allowance: 
CHOI et al., (US-20130106747-A1, hereinafter as, CHOI). 

    PNG
    media_image1.png
    595
    536
    media_image1.png
    Greyscale

In regards to claims 1, 21, refer reproduced fig.3, CHOI discloses a touch structure having a touch area and a peripheral area surrounding the touch area (touch sensor with touch area and peripheral area (where trace lines are disposed) surrounding the touch area), the peripheral area including: a first peripheral sub-area and a second peripheral sub-area opposite to each other, and a third peripheral sub-area, both ends of the third peripheral sub-area being respectively connected to the first peripheral sub-area and the second peripheral sub-area (first through third peripheral sub-areas as shown in the reproduced area wherein the end portions of third peripheral sub-area is connected with first and second peripheral sub-areas); the touch structure further having a bonding region located in the second peripheral sub-area (bonding pad area in the second peripheral sub-area); the touch structure comprising: a plurality of first touch units extending in a first direction and a plurality of second touch units extending in a second direction, the plurality of first touch units and the plurality of second touch units being located in the touch area (TX and RX units extending in first and second directions and located in the touch area as shown); the first direction intersecting with the second direction (the first direction perpendicular intersect with second direction); a first conductive line group located in the touch area including a plurality of first conductive lines, each first conductive line being electrically connected to one of the plurality of first touch units (a group consisting of the plurality of routing wires located in the touch area each of which is connected to one of the first touch units TX), the first conductive line being led out from the third peripheral sub-area and extending to the bonding region (TX-connected TR routing wire is led out from the third peripheral sub-area and extending to the bonding region); and a second conductive line group located in the touch area including at least one second conductive line, each second conductive line being electrically connected to one of the plurality of second touch units (a group consisting of the plurality of routing wires located in the touch area each of which is connected to one of the second touch units RX), the second conductive line being led out from the first peripheral sub-area, passing through the third peripheral sub-area and extending to the bonding region (RX connected RRA routing wire is led out from the first peripheral sub-area passing via  the third peripheral sub-area and extending to the bonding region); part of the second conductive line group located in the third peripheral sub-area being further away from the touch area than part of the first conductive line group located in the third peripheral sub-area (the RRA routing wire located in the third peripheral sub-area is further away from the touch array area than part of the TR routing line group located in the third peripheral sub-area); wherein in the plurality of first conductive lines (in the TR routing lines), at least one first conductive line is further away from the touch area in the first direction than another first conductive line (at least one TR is further away from the other with respect the touch array area, such as TR5 disposed further away than TR1 with respect to touch area), and a lead-out position of the at least one first conductive line is closer to the second peripheral sub-area than a lead-out position of the another first conductive line (lead -out position of TR1 is closer to the second peripheral area than a lead out position of TR5). 
In regards to claim 1, CHOI does not fully disclose, as a whole, “wherein the first conductive line includes a first conductive sub-line and a second conductive sub-line located in different layers in a thickness direction of the touch structure and electrically connected, an orthogonal projection of the first conductive sub-line on a 32reference plane overlaps with an orthogonal projection of the second conductive sub-line on the reference plane, the reference plane is a plane where the touch structure is located; the touch structure further comprises an insulating layer located between a layer where the first conductive sub-line is located and a layer where the second conductive sub-line is located; wherein the first conductive sub-line is electrically connected to the second conductive sub-line through via holes provided in the insulating layer.”
 In regards to claim 21, CHOI discloses the touch structure further comprising at least one bridge portion and at least one insulating portion (fig. 4 and fig.5, insulation layer 230 with bridge or connection patterns 240b or 220b); wherein the at least one first conductive line crosses the another first conductive line (reproduced fig.3, one routing line crosses another routing line in same TR group at the boding pad region or second peripheral sub-area); 
CHOI does not disclose, as a whole, “in two crossing first conductive lines, one first conductive line is disconnected at a crossing position, and two disconnected portions of the one first conductive line are electrically connected through a respective bridge portion of the at least one bridge portion; and a respective one of the at least one insulating portion is provided between the bridge portion and another of the two crossing first conductive lines.” 
Accordingly, the independent claims 1, 21 are allowed. The dependent claims 2-7, 9, 11-20 are also allowed based on their dependencies from the independent claim 1. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”  
Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEEPROSE SUBEDI whose telephone number is (571)270-7977. The examiner can normally be reached Monday-Friday, 8AM-5PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KE XIAO can be reached on 571-272-7776. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEEPROSE SUBEDI/Primary Examiner, Art Unit 2627